Blackmar, J.
I concur in the prevailing opinion to the effect that the act of the legislature making the Municipal Court a court of record is valid; but am not satisfied that it necessarily follows that such act results in depriving the Supreme Court of the power *328of removal of the justices. The operation of the act may, it seems to me, be limited by the other constitutional measure that the justices must be removed by a court. Any other view gives to the act the effect of nullifying that plain provision of the Constitution. I vote to declare the act constitutional without attempting to pass on the question whether the effect of it is to make the justices removable only by the senate instead of by the Supreme Court.
Appeal dismissed, with ten dollars costs.